                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                                Civil Action No. 1:18-cv-02885
Defendants


PLAINTIFF’S CONSENT MOTION FOR EXTENSION OF TIME TO FILE RESPONSE
                      TO MOTION TO DISMISS

       Plaintiff Jerome Corsi (“Plaintiff”) hereby moves this Court for a 21-day extension of

time of time, until and including July 17, 2019 to file a response to Defendants Jeff Bezos,

Manuel Roig-Franzia and Washington Post’s Motion to Dismiss Complaint. ECF No. 48. This is

the first requested extension for this motion. This requested extension will not affect any other

previously set deadlines or hearings.

       The reason for this request is that counsel for Plaintiff has been under an unusually heavy

litigation schedule that has required him to travel extensively from coast to coast for client

exigencies. Counsel for Plaintiff has also had last minute client emergencies arise.

       Pursuant to the Local Civil Rules, counsel for Plaintiff has conferred with counsel for

Defendants and they have consented to Plaintiff’s motion on the condition that their deadline to

file a reply be extended 7 days until July 31, 2019. Plaintiff consents to this as well.

       WHEREFORE, Plaintiff respectfully request for good cause that this Court grant

Plaintiff’s 21-day extension of time or until and including July 17, 2019 and Defendants’ 7-day

extension of time until July 31, 2019

Dated: June 26, 2019                                   Respectfully submitted,
                                                       /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 800
                                                     Washington, D.C. 20006
                                                     (310) 595-0800
                                                     leklayman@gmail.com



                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, June 26, 2019, a

copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                            /s/ Larry Klayman
                                                            Larry Klayman




                                                2
                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                               Civil Action No. 1:18-cv-02885
Defendants


     [PROPOSED] ORDER GRANTING PLAINTIFF’S CONSENT MOTION FOR
       EXTENSION OF TIME TO FILE RESPONSE TO MOTION TO DISMISS

       Plaintiff Jerome Corsi’s Motion for Extension of Time is hereby GRANTED. Any

response to Defendants Jeff Bezos, Manuel Roig-Franzia and Washington Post’s Motion to

Dismiss is due on July 17, 2019. Any reply thereto is due on July 31, 2019.



Date: _______________________                        ____________________________________




                                                3
